Citation Nr: 1046612	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-00 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service with the Air Force/Air National 
Guard from July 13, 2000, to August 28, 2000, from October 17, 
2000 to January 13, 2001, and from September 11, 2001, to 
September 10, 2002.  He additionally served in the United States 
Army Reserve from January 2003 through January 2009.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Little Rock, Arkansas, that denied the benefit sought on appeal.  
			
In June 2008 the Board remanded the matter for additional 
development.  That development having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition.


FINDING OF FACT

The Veteran's lumbar spine disability has been etiologically 
related to service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability 
have been met. 
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law 
eliminated the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Without deciding 
whether the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion that 
the new law does not preclude the Board from adjudicating the 
Veteran's claim for service connection.  This is so because the 
Board is taking action favorable to the Veteran by granting 
service connection for a lumbar spine disorder; a decision at 
this point poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  Service connection may be granted for 
a disability resulting from a disease or injury that was incurred 
in or aggravated while performing active duty for training, or 
from an injury incurred in or aggravated while performing 
inactive duty for training.  38 U.S.C.A. § 101(22), 101 (24), 
106, 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a), 
3.6(c)(1) (2010).  

Here, the first element of service connection has been met.  As 
documented on VA examination in January 2010, the Veteran has 
been diagnosed with degenerative disc disease of the lumbar 
spine.

As for the in-service incurrence of this disorder, the Veteran 
states that he injured his back while taking a physical fitness 
test during training with the ROTC and United States Army 
Reserves in August 2004.  He asserts that through the 
Simultaneous Membership Program (SMP), he was a member or both 
organizations and that his injury occurred during a period of 
service which qualifies him for VA benefits.  In June 2008, the 
Board remanded the matter to ascertain the Veteran's exact dates 
and character of duty.

Despite the Board's directives, the RO failed to obtain essential 
information about the character of the Veteran's reserve duty 
(including the exact dates of ACDUTRA and INDUTRA), as well as 
full service treatment records from that duty.  As directed by 
the Board, the RO requested information from Headquarters, the 
United States Army 90th Regional Readiness Command in July 2008 
and March 2009.  No reply was received and a negative response 
was not sought.  As further directed by the Board, the RO 
requested information from the Defense Finance and Accounting 
Service.  No reply was received and a negative response was not 
sought.  The Adjutant's General Office was contacted in October 
2009 and that month reported that they have no records on the 
Veteran.  Also in October 2009 the Department of the Army was 
sent a request, and some personnel records were subsequently 
received.  The Veteran's service treatment records, and the dates 
and character of his duty were again requested in August 2010 and 
no response or records were received.  Follow-up action was not 
taken on this August 2010 request.  

Nonetheless, the Board finds the claim may be adjudicated without 
the need for an additional remand.  Since the Board's remand, a 
full copy of the Veteran's enlistment contract with the United 
States Army Reserve was obtained.  The contract is dated from 
January 17, 2003, and indicates that the Veteran reenlisted for a 
period of 6 years, or through January 17, 2009.  Further, the 
records sent by the Department of the Army include  November 2008 
and November 2009 Memoranda to the Department of Veterans Affairs 
regarding this matter.  In the November 2008 Memorandum, the 
Department of the Army stated:

From 2003-2005 [the Veteran] was an Army R.O.T.C. cadet 
under the Simultaneous Membership Program (SMP) contracted 
with Arkansas Tech University and HHC 7th BDE 95th DIV 
(IT). As a SMP cadet [the Veteran] was administered the 
Army Physical Fitness Test by R.O.T.C. cadre and a copy of 
the current PT card was brought to this unit and placed 
his file as a diagnostic or record APFT. In Aug of 2004 
while performing an APFT [the Veteran] suffered a lower 
back strain ultimately resulting in surgery. The August 
APFT, while being administered by Army R.O.T.C. cadre at 
Arkansas Tech University, was in lieu of his record APFT 
here at his home unit.

The Memorandum went on to state that after the severity of his 
injury was discovered, the Veteran was dismissed from the Army 
R.O.T.C. Simultaneous Membership Program and remained in the Army 
Reserves assigned to the S-3 section HHC 7th BDE 95th DIV under a 
P-3 Profile for lower back trauma resulting in L-5 to S-1 
discectomy.  

A November 2009 Memorandum from the Department of the Army 
essentially reiterates the November 2008 Memorandum.  As noted by 
the Board in the June 2008 remand, active duty for training 
includes duty performed by a member of a Senior Reserve Officers' 
Training Corps program when ordered to such duty under 10 
U.S.C.A. §§ 2101 et. seq. 38 U.S.C.A. § 101 (22) (D).  See 38 
C.F.R. § 3.6 (c) (4).  Resolving any reasonable doubt in favor in 
the Veteran, and given VA's failed attempts to pinpoint the 
Veteran's exact dates and character of service, the Board finds 
that these documents support that the Veteran was an Army 
R.O.T.C. cadet under the SMP in August 2004 and was on active 
duty for training at this time.  As noted above, service 
connection may be granted for a disability resulting from an 
injury that was incurred while performing active duty for 
training.  

As for actual documentation of his back injury, while the RO 
failed to obtain service treatment records, the Board finds the 
Department of the Army's Memoranda adequately supports the 
Veteran's account of the injury.  Further, private treatment 
records surrounding the injury are also supportive.  For example, 
a service treatment record from January 2003, prior to the 
injury, documents no abnormalities with the Veteran's back.  On 
MRI in December 2004, subsequent to the injury, the Veteran 
reported low back pain extending down his right leg for three 
months.  In a January 2005 progress note, the Veteran's R.O.T.C. 
injury was noted.  In a February 2005 treatment note, the Veteran 
reported having back problems for approximately four months and 
his R.O.T.C. injury was documented. 

The Board is further persuaded by the positive nexus opinion of 
record.  In a January 2005 report from Arthur M. Johnson, M.D., 
it was stated, "[i]n my opinion, the patient probably ruptured a 
disc while performing the physical training while in college for 
ROTC and it is unlikely his pain is going to improve with the 
conservative nonoperative intervention."  Further, the January 
2010 VA examiner found, [h]is symptoms began in his low back when 
he was doing sit-ups in 2004."  Earlier in the report, the 
examiner documented the Veteran's account of feeling a pop in his 
back followed by back pain and numbness down his right leg while 
doing sit-ups during the physical fitness test for the R.O.T.C. 
in 2004.

The file contains no nexus evidence to the contrary.  As such, 
and given all of the above evidence, the Board finds the evidence 
supports that the Veteran's current lumbar spine disorder was 
incurred in service and is related to service.  Accordingly, the 
claim is granted. 


ORDER

Service connection for a lumbar spine disorder is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


